         Case 6:21-cv-00031-ADA Document 1 Filed 01/13/21 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


     LUPERCAL LLC,

               Plaintiff                             Case No. 6:21-cv-00031


               v.                                    JURY TRIAL DEMANDED


     BBVA USA BANCSHARES, INC.,

               Defendant


                    COMPLAINT FOR PATENT INFRINGEMENT

         Lupercal LLC (“Plaintiff” or “Lupercal”), through its attorneys, files this

 Complaint for patent infringement against BBVA USA Bancshares (“Defendant” or

 “BBVA”) and alleges as follows:

                                     THE PARTIES

1.      Lupercal is a limited liability company organized and existing under the laws of

the State of Texas with its principal place of business in Dallas, Texas.

2.      Defendant BBVA USA Bancshares, Inc. is a corporation organized and existing

under the laws of Texas that maintains an established place of business at 15 20th

Street, S Birmingham, Alabama 35233. Defendant can be served though its registered

agent CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

                            JURISDICTION AND VENUE

3.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.
           Case 6:21-cv-00031-ADA Document 1 Filed 01/13/21 Page 2 of 14




4.     This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

5.     This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below,

Defendant has committed acts of patent infringement giving rise to this action within

this District.

6.     Venue is proper in this District under 28 U.S.C. § 1400(b), because Defendant

has committed acts of patent infringement in this District and has an established place

of business in this District. In addition, Plaintiff has suffered harm in this District.

                                         COUNT I

                   (INFRINGEMENT OF U.S. PATENT NO. 9,386,094)

7.     Lupercal incorporates paragraphs 1 through 6 as though fully set forth herein.

8.     Plaintiff is the owner, by assignment, of U.S. Patent No. 9,386,094 (the “’094

Patent”), entitled SYSTEM AND METHOD FOR MEDIA SUBMISSION, which issued

on July 5, 2016.

9.     The ’094 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

10.    Defendant provides the BBVA Compass Mobile Banking App for use with Apple

iOS devices and Android devices, which is available for download from Apple’s iTunes

App Store and Google Play Apps:




COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 2
       Case 6:21-cv-00031-ADA Document 1 Filed 01/13/21 Page 3 of 14




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 3
        Case 6:21-cv-00031-ADA Document 1 Filed 01/13/21 Page 4 of 14




https://apps.apple.com/us/app/bbva-compass-mobile-banking/id969671652




COMPLAINT FOR PATENT INFRINGEMENT                                       PAGE | 4
       Case 6:21-cv-00031-ADA Document 1 Filed 01/13/21 Page 5 of 14




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 5
        Case 6:21-cv-00031-ADA Document 1 Filed 01/13/21 Page 6 of 14




https://play.google.com/store/apps/details?id=com.bbva.compassBuzz

11.   The BBVA Compass App enables account holders to deposit checks electronically

by taking a photo of the front and back of the check. After selecting an account to

deposit the check to, the user enters the amount of the check.

12.   The photo of the front and back is manually taken by the user – as a result, the

images produces may be blurry or otherwise undesirable, and the application enables

the user to retake a given photo (front or back). A visual representation of the photos is

displayed on the screen.




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 6
       Case 6:21-cv-00031-ADA Document 1 Filed 01/13/21 Page 7 of 14




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 7
        Case 6:21-cv-00031-ADA Document 1 Filed 01/13/21 Page 8 of 14




https://www.youtube.com/watch?v=8qLx8mGxRIU

13.   After selecting an account to deposit the check to, the user enters the amount of

the check.




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 8
        Case 6:21-cv-00031-ADA Document 1 Filed 01/13/21 Page 9 of 14




14.   Upon being accepted by the user (via the BBVA Compass App), the application

pre-processes the front and back images to produce and front and back pre-processed

images that is controlled by one or more preprocessing parameters received from a

device (e.g., a server used to download the BBVA Compass App) separate from the user

device (user’s smart phone) in a conversion of the one or more images or the one or

more replacement images as specified for use by a receiving party.




COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 9
        Case 6:21-cv-00031-ADA Document 1 Filed 01/13/21 Page 10 of 14




https://www.bbvacompass.com/digital-banking-services/mobile-banking/check-
deposit.html

15.   Defendant controls the operation and use of the BBVA Compass Mobile Banking

App and encourages its customers to use the BBVA Compass Mobile Banking App to

deposit checks to the customer’s accounts with Defendant. The Defendant’s BBVA

Compass Mobile Banking App is the Accused Instrumentality through which Defendant

and its customers infringe the ’094 Patent.

16.   At least by developing, distributing, operating, promoting, and encouraging the

use of the BBVA Compass Mobile Banking App, Defendant encourages its customers to

use the BBVA Compass Mobile Banking App to practice the claimed methods, which

Defendant controls the use of and derives a direct benefit and profit from.




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 10
          Case 6:21-cv-00031-ADA Document 1 Filed 01/13/21 Page 11 of 14




17.      Upon information and belief, defendant has infringed and continues to infringe

one or more claims, including claim 42, of the ’094 Patent by developing, distributing,

operating, promoting, and encouraging the use of the BBVA Compass Mobile Banking

App in the United States without authority. Defendant has infringed and continues to

infringe the ’094 Patent either directly or through the acts of inducement in violation of

35 U.S.C. § 271.

18.      Defendant has been on notice of the ’094 Patent as least as early as January 15,

2019 when it received a notice letter from Plaintiff, which included a claim chat

comparing the ’094 Patent claims to the BBVA Compass Mobile Banking App.

      19. Claim 42 recites:

         42.    A computer implemented method performed by an image submission tool

         on a user device, comprising:

                causing the image submission tool to generate a visual representation of

                       one or more images, the visual representation enabling a user to

                       determine whether the one or more images should be replaced with

                       one or more replacement images;

                causing the image submission tool to enable a user to enter text

                       information for association with the one or more images or the one

                       or more replacement images;

                causing the image submission tool to pre-process the one or more images

                       or the one or more replacement images to produce one or more pre-

                       processed images, the pre-processing by the image submission tool

                       controlled by one or more pre-processing parameters received from



COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 11
          Case 6:21-cv-00031-ADA Document 1 Filed 01/13/21 Page 12 of 14




                    a device separate from the user device in a conversion of the one or

                    more images or the one or more replacement images as specified for

                    the use by a receiving party;

              causing the image submission tool to enable a user to submit the one or

                    more pre-processed images; and

              causing the image submission tool to transmit the one or more pre-

                    processed images.

20.   As indicated above, the BBVA Compass Mobile Banking App enables account

holders to deposit check electronically by taking a photo of the front and back of the

check. After selecting an account to deposit the check to, the user enters the amount of

the check.

21.   More particularly, the BBVA Compass Mobile Banking App is a computer

implemented method performed by an image submission tool on a user device.

22.   In the process of using the BBVA Compass Mobile Banking App, the computer

implemented method causes the image submission tool to generate a visual

representation of one or more images, the visual representation enabling a user to

determine whether the one or more images should be replaced with one or more

replacement images.

23.   In the process of using the BBVA Compass Mobile Banking App, the computer

implemented method causes the image submission tool to enable a user to enter text

information for association with the one or more images or the one or more replacement

images.




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 12
        Case 6:21-cv-00031-ADA Document 1 Filed 01/13/21 Page 13 of 14




24.    In the process of using the BBVA Compass Mobile Banking App, the computer

implemented method causes the image submission tool to pre-process the one or more

images or the one or more replacement images to produce one or more pre-processed

images, the pre-processing by the image submission tool controlled by one or more pre-

processing parameters received from a device separate from the user device in a

conversion of the one or more images or the one or more replacement images as

specified for use by a receiving party.

25.    In the process of using the BBVA Compass Mobile Banking App, the computer

implemented method causes the image submission tool to enable a user to submit the

one or more pre-processed images.

26.    In the process of using the BBVA Compass Mobile Banking App, the computer

implemented method causes the image submission tool to transmit the one or more pre-

processed images.

27.    Lupercal has been damaged by Defendant’s infringing activities.

                                PRAYER FOR RELIEF

       WHEREFORE, Lupercal requests that this Court enter judgment against

Defendant:

       A.     declaring that the Defendant has infringed the ’094 Patent;

       B.     awarding Plaintiff its damages suffered as a result of Defendant’s

              infringement of the ’094 Patent;

       C.     awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

       D.     granting Plaintiff such further relied as the Court finds appropriate.




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 13
       Case 6:21-cv-00031-ADA Document 1 Filed 01/13/21 Page 14 of 14




                                  JURY DEMAND

Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.



Dated: January 13, 2020                        Respectfully Submitted

                                               /s/ Raymond W. Mort, III
                                               Raymond W. Mort, III
                                               Texas State Bar No. 00791308
                                               raymort@austinlaw.com

                                               THE MORT LAW FIRM, PLLC
                                               100 Congress Ave, Suite 2200
                                               Austin, Texas 78701
                                               Tel/Fax: (512) 865-7950

                                               ATTORNEYS       FOR      PLAINTIFF




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 14
